Case 2:17-cv-07369-AB-FFM Document 27 Filed 10/06/20 Page 1 of 1 Page ID #:230



 1
 2
                                                                         JS-6
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA
 9
     MOHAMMED ALTIKRITI and                   Case No.: 2:17-cv-07369-AB-FFM
10   NOFAL ALTIKRITI,
11               Plaintiffs,
                                              [PROPOSED] ORDER GRANTING
12         vs.                                STIPULATION TO DISMISS
                                              CASE
13   FORD MOTOR COMPANY; and
     DOES 1 through 10, inclusive,
14
                 Defendants.
15
           Based on the Parties’ joint stipulation pursuant to Fed. R. Civ. P.
16
     41(a)(1)(A)(ii) and good cause appearing, the Court GRANTS the joint
17
     stipulation and DISMISSES with prejudice the Complaint as to all parties and
18
     claims. The Clerk of Court shall terminate the case. IT IS SO ORDERED
19
20
           Dated: October 06, 2020
21
22
                                           _________________________________
23
                                           United States District Judge
24
25
26
27
28
